

117 HR 1600 IH: Methane Emissions Reduction Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1600IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Upton introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce methane emissions from flaring and venting natural gas during oil and natural gas production activities, and for other purposes.1.Short titleThis Act may be cited as the Methane Emissions Reduction Act. 2.Methane emissions(a)In generalThe Secretary of Energy shall carry out a comprehensive program to reduce methane emissions from flaring and venting natural gas during oil and natural gas production activities, recognizing that States are the primary regulators of oil and natural gas production activities and emissions, including by—(1)providing technical assistance to State and public utility commissioners and officials, representatives from the energy industry, and other stakeholders from State, local, and Tribal organizations;(2)accelerating the development and application of technologies and practices to reduce flaring and venting of natural gas;(3)maintaining a database that summarizes the relevant flaring and venting regulations in each of the oil and gas producing States; and(4)informing the States and other stakeholders of potential options available to economically capture and utilize natural gas.(b)ReportNot later than 270 days after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce a report describing—(1)Federal, State, and local policies and regulations relating to natural gas flaring and venting;(2)initiatives to accelerate technology solutions to reduce natural gas flaring and venting;(3)barriers to the development and commercial application of technologies to capture natural gas that would otherwise be flared or vented; and(4)recommendations to reduce barriers described in paragraph (3).(c)Technical conferenceIn preparing the report under subsection (b), the Secretary of Energy shall solicit input from States and local governments and representatives of the energy industry, including by convening a technical conference and providing an opportunity for submission of written comments on a draft report.